SCHALL, Circuit Judge.

ORDER

Alfred L. Vinson, Jr. moves for reconsideration of this court’s July 17, 2001 *850order dismissing his appeal for failure to file a joint appendix.* The Department of the Air Force responds.
Vinson states that he did not receive a copy of the Air Force’s brief and that he was thus unaware that the time to file a reply brief or joint appendix had passed. Upon consideration thereof,
IT IS ORDERED THAT:
Vinson’s motion is granted. The July 17 order is vacated, the mandate is recalled, and the petition for review is reinstated. Vinson’s reply brief, if any, and Vinson’s joint appendix are due within 14 days of the date of filing of this order.

 We remind Vinson to serve papers on Major Richard Johnson, the attorney that entered an appearance as lead counsel on behalf of the Department of the Air Force.